       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RICHARD MAESTAS,

               Petitioner,

vs.                                                   No. CV 18-01131 RB/SMV



RICARDO MARTINEZ, WARDEN,

               Respondent.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2254

Proceedings on the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody filed by Petitioner Richard Maestas. (Doc. 1.) The Court dismisses the Petition under

Rule 4 on the grounds that Maestas is not entitled to § 2254 relief.

I.     Factual and Procedural Background

       Petitioner Richard Maestas was charged in state court on July 13, 2007, with multiple

counts involving sexual crimes against minor children. 1 He entered into a Plea and Disposition

Agreement on April 25, 2008, pleading guilty to one count of criminal sexual contact of a minor

under 13 and one count of contributing to the delinquency of a minor. The state court entered

Judgment against him as a habitual offender and imposed a partially suspended sentence. On July

21, 2008, the Court entered an Order of Probation.



1
 The Court has reviewed the official record in Maestas’s state court proceedings through the New
Mexico Supreme Court’s Secured Online Public Access (SOPA). The Court takes judicial notice
of the official New Mexico court records in State of New Mexico case no. D-905-CR-2007-00417.
United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (The Court may take judicial
notice of publicly filed records in this court and other courts concerning matters that bear directly
upon the disposition of the case at hand).
                                                 1
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 2 of 10




       His probation officer filed Preliminary Probation Violations Reports on August 12, 2008,

and October 1, 2008. The State of New Mexico filed a motion to revoke his probation on October

6, 2008. Following a trial, the Court entered an order partially revoking his probation on January

5, 2009. On June 29, 2009, his probation officer filed another report of probation violation, and

the State moved to revoke probation a second time on July 7, 2009. The matter was dismissed on

January 27, 2010, apparently due to a speedy trial violation.

       On January 28, 2011, another report of probation violation was filed and the State moved

to revoke probation on February 4, 2011, and again on March 23, 2011. Maestas entered into a

plea agreement, and the court entered an order revoking his probation and remanding him to the

custody of the Department of Corrections on April 25, 2011. (See Doc. 1 at 18.) The order revoking

his probation stated: “Defendant admitted violation as outlined in the Parole Violation Report of

February 28, 2011. . . . Defendant’s probation shall be revoked for a term of one (1) year and he

shall be remanded to the Department of Corrections to serve this sentence.” (Id. at 19.) The State

and the New Mexico Public Defender Department stipulated that Maestas’s parole term was

indeterminate at that time. The Court then entered an Amended Order on Parole Violation Report

on July 31, 2013. (Id. at 18.)

       Maestas filed a motion to clarify the Judgment on January 9, 2014, and a petition for writ

of habeas corpus in state court on April 24, 2014. (See id. at 3.) He amended the habeas corpus

petition on July 30, 2014. In his habeas corpus petition he contended the Parole Board had invaded

the province of the court by extending his sentence. (Id.) The state court denied his motion and

petition on April 7, 2016. (Id.) The state court’s order also provided that:

       this Court does hereby order that the Petitioner serve an indeterminate period of
       supervised parole for a period of not less than five years and not in excess of twenty
       years. This Order shall serve to amend the Judgment and Sentence in this matter.



                                                  2
        Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 3 of 10




(Id. at 24.) The New Mexico Supreme Court denied certiorari on March 15, 2017. (See id. at 3,

20.)

        Maestas then filed a second petition for writ of habeas corpus on May 15, 2018. (Id. at 23–

24.) In his second petition, he argued that his sentence related to parole was illegal under New

Mexico law. (Id. at 24.) The state court summarily denied and dismissed his second habeas corpus

petition on July 10, 2018. (See id. at 5, 21.) The New Mexico Supreme Court again denied

certiorari on September 10, 2018. (See id. at 5, 27.)

        Maestas filed his § 2254 Petition in this Court on November 30, 2018. (Doc. 1.) In his

Petition, he asserts four grounds for relief:

        Ground One: New Mexico Parole Board violated the May 7, 2008 Judgment and
        Sentence . . . .
        Ground Two: The original May 7, 2008 Judgment and Sentence was amended eight
        (8) years later on April 7, 2016. This altered the two (2) year parole sentence to
        impose a five (5) to twenty (20) year parole sentence. . . .
        Ground Three: The New Mexico Supreme Court wrongfully denied Petitioner’s
        writ of certiorari . . . .
        Ground Four: Ineffective Assistance 1) Public Defender provided no argument in
        Amended Petition for Writ of Habeas Corpus, 2) Public Defender failed to
        challenge District Court’s lack of jurisdiction by writ of habeas corpus before
        challenging through writ of certiorari.

(Id. at 4, 5, 7, 8, 10.) Maestas’s prayer for relief asks the Court to “1) [r]estore the original Judgment

and Sentence entered 2008 May 7 in its entirety, 2) release Petitioner from parole, and 3) release

Petitioner from incarceration.” (Id. at 15.)

II.     The Law Governing § 2254 Claims

        Maestas seeks federal habeas corpus relief. A prisoner in state custody may seek federal

habeas corpus relief under 28 U.S.C. § 2254. Section 2254 provides that “a district court shall

entertain an application for a writ of habeas corpus on behalf of a person in custody pursuant to

the judgment of a State court only on the ground that he is in custody in violation of the



                                                    3
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 4 of 10




Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). As amended by the

Antiterrorism and Effective Death Penalty Act (AEDPA), § 2254 sets limits on the power of a

federal court to grant an application for a writ of habeas corpus. If, as in this case, the application

includes a claim that has been adjudicated on the merits in state court proceedings, § 2254(d)

expressly limits federal court review. Under § 2254(d), a habeas corpus application

       shall not be granted with respect to [such a] claim . . . unless the adjudication of the
       claim:
       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)–(2). Under this standard, a federal habeas court “reviews the specific

reasons given by the state court and defers to those reasons if they are reasonable.” Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (citations omitted). The standard is highly deferential to the

state court rulings and demands that the state court be given the benefit of the doubt. Harrington

v. Richter, 562 U.S. 86, 101 (2011); Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).

The standard is difficult for petitioners to meet in federal habeas proceedings under 28 U.S.C. §

2254. Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       Section 2254(d)(1)’s reference to “clearly established Federal law, as determined by the

Supreme Court of the United States” refers to the holdings of the Supreme Court’s decisions as of

the time of the relevant state-court decision. Williams v. Taylor, 529 U.S. 362, 412 (2000). Under

§ 2254(d)(1), a state-court decision is “contrary to” the Supreme Court’s clearly established law if

it “applies a rule that contradicts the governing law set forth in [Supreme Court] cases” or if it

“confronts a set of facts that are materially indistinguishable from a decision of [the] Court and

nevertheless arrives at a result different from [that] precedent.” Williams, 529 U.S. at 405–06. A



                                                  4
        Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 5 of 10




state court need not cite, or even be aware of, applicable Supreme Court decisions, “so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002) (per curiam).

        A state-court decision is an “unreasonable application” of clearly established Supreme

Court law if the decision “correctly identifies the governing legal rule but applies it unreasonably

to the facts of a particular prisoner’s case.” Williams, 529 U.S. at 407–08. A district court

undertakes this objective unreasonableness inquiry in view of the specificity of the governing rule:

“The more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (citation omitted). An

unreasonable application of federal law is not the same as an incorrect application of federal law.

Williams, 529 U.S. at 410. A federal court may not issue a habeas corpus writ simply because that

court concludes the state-court decision applied clearly established federal law erroneously or

incorrectly—the application must also be unreasonable. Id. at 411; Harrington, 562 U.S. at 98.

The AEDPA authorizes issuance of a writ only in cases where there is no possibility fair-minded

jurists could disagree that the state court’s decision conflicts with Supreme Court precedents.

Harrington, 562 U.S. at 102.

        Habeas corpus relief is only available where the petitioner contends his custody is in

violation of the Constitution or laws or treaties of the United States. 28 U.S.C. § 2254(a). The

federal courts cannot grant habeas relief for errors of state law. Estelle v. McGuire, 502 U.S. 62,

67 (1991). If the state court did not follow its own rules, this error will not give rise to habeas relief

unless failure to follow the rules also constituted a violation of due process guaranteed by the

federal constitution. See Hicks v. Oklahoma, 447 U.S. 343, 346 (1980); Aycox v. Lytle, 196 F.3d

1174, 1180 (10th Cir. 1999).



                                                    5
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 6 of 10




III.   Maestas is Not Entitled to § 2254 Relief

       Maestas is not entitled to habeas corpus relief in this case. First, nowhere in his Petition

does Maestas claim that he is in custody in violation of the constitution or laws of the United

States. Instead, Maestas contends that his sentence, including the parole term, was imposed without

authority or jurisdiction under and contrary to New Mexico state law and procedure. (See Doc. 1

at 4, 5, 7, 8, 10.) Even if the state court’s decisions on Maestas’s two habeas corpus petitions

constituted error under New Mexico law, this Court cannot grant § 2254 relief to correct any errors

of state law. Estelle, 502 U.S. at 67. Maestas is not entitled to federal habeas corpus relief on his

claims that the state court’s decisions were erroneous under New Mexico law. Hicks, 447 U.S. at

346.

       Second, even if Maestas did allege a violation of constitutional or federal law, the state

court’s decisions on his habeas corpus petitions are (1) not contrary to and do not involve an

unreasonable application of clearly established Federal law as determined by the Supreme Court

of the United States; and (2) do not result in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding. See 28

U.S.C. § 2254(d)(1)–(2).

       Maestas’s first issue is that the New Mexico Parole Board violated the May 7, 2008

Judgment and Sentence. (Doc. 1 at 5.) He alleges that when his probation was revoked on April

11, 2011, he was given a 5 to 20-year parole term. The Parole Board refused to uphold his original

Judgment and Sentence of two years parole and refused to release him unless he signed a

certification of parole indicating he would serve a 5 to 20-year parole sentence. (See id.) In

summarily dismissing his first and second state habeas petition, the state court noted that his

original April 25, 2008 Judgment and Sentence stated: “If [petitioner] is imprisoned at any time



                                                 6
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 7 of 10




pursuant to the above conviction, he shall be released under parole supervision for a period of two

(2) years on count 1 and a term of one (1) year on count 4.” (See id. at 21–22.) The court noted

that Maestas had been brought back before the judge on numerous occasions to address probation

violations. At the hearing on April 11, 2011, he admitted the violations, his probation was revoked,

he was sentenced to incarceration, and he was remanded to the Department of Corrections. At the

time, the State of New Mexico and the state public defender stipulated that his parole term was

undetermined. (Id. at 22.) In its April 27, 2016 order, the state court amended the Judgment and

Sentence to address the correct term of parole under New Mexico law. (Id. at 23–24.) The amended

Judgment provided for a 5 to 20-year term of supervised parole. (Id. at 24.) In the habeas corpus

proceeding, the Court ordered briefing on the issue of the court’s ability to modify the parole terms

under New Mexico law and especially with respect to State v. Torres, 272 P.3d 689 (N.M. Ct. App.

2012). (Doc. 1 at 23.) The court concluded that no fundamental error had occurred and Maestas’s

sentence related to parole was proper under New Mexico law. (Id. at 24–25.)

        The state court’s ruling on Maestas’ first issue is not contrary to, and does not involve an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States. See Williams, 529 U.S. at 405–06. Neither the state court’s reasoning nor the

court’s result contradicts established federal law as increased penalties for probation or parole do

not necessarily violate the United States Constitution. See, e.g., United States v. Difrancesco, 449

U.S. 117, 137–41 (1980); see also United States v. Kusk, 573 F. 3d 25 (10th Cir. 1978). Maestas

is not entitled to habeas corpus relief on his first parole claim.

        Maestas’s second issue is that the original May 7, 2008 Judgment and Sentence was

amended eight years later and altered the two-year parole sentence to impose a 5 to 20-year parole

sentence. (Doc. 1 at 7.) As the state court concluded, the second issue is essentially identical to the



                                                   7
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 8 of 10




first issue (see id. at 23–24), and Maestas similarly is not entitled to habeas corpus relief on the

second parole issue. See Williams, 529 U.S. at 405–06.

       Third, Maestas contends that the New Mexico Supreme Court wrongfully denied his writ

of certiorari. (Doc. 1 at 8.) He alleges that the state supreme court declined review on the grounds

that his petition was repetitive, excessive, and presented similar or identical arguments that had

previously been addressed by the court. (See id.) Under New Mexico’s rules, repetitive issues

presented in second or successive habeas corpus petitions must be dismissed. Rule 5-802(1)

NMRA. The New Mexico Supreme Court’s denial of certiorari review, therefore, was proper under

New Mexico’s procedural rules. The denial of certiorari to review Maestas’s filings on procedural

grounds is consistent with federal law on the same issue. By statute, a federal court similarly must

dismiss a habeas corpus petition raising the same or similar issues as those presented in a prior

filing. See 28 U.S.C. § 2244(b). The New Mexico Supreme Court’s decision is not contrary to or

an unreasonable application of clearly established Federal law, and did not involve an

unreasonable determination of the facts in light of the evidence presented in the state court

proceeding. 28 U.S.C. § 2254(d)(1)–(2).

       Further, regardless of whether there were any deficiencies in his state habeas corpus

proceeding, error in that proceeding is not cognizable in a § 2254 case. Maestas challenges the

propriety of denial of certiorari in the state post-conviction proceeding, not the constitutionality of

his conviction. Where the claimed error focuses on the state’s post-conviction remedy and not the

judgment that provides the basis for incarceration, it fails to state a habeas corpus claim under

§ 2254. See Lopez v. Trani, 628 F.3d 1228, 1229 (10th Cir. 2010); Sellers v. Ward, 135 F.3d 1333,

1339 (10th Cir. 1998). The New Mexico Supreme Court’s denial of certiorari does not provide

any basis for habeas corpus relief.



                                                  8
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 9 of 10




       Maestas’s last claim relates to alleged ineffective assistance of his Public Defender counsel.

He claims the Public Defender (1) provided no argument in the Amended Petition for Writ of

Habeas Corpus, and (2) failed to challenge the stat court’s lack of jurisdiction by writ of habeas

corpus before challenging through writ of certiorari. (Doc. 1 at 10.) In summarily dismissing

Maestas’s second state habeas corpus petition, the state court noted that under New Mexico

procedure, the Public Defender is required to advise the Court as to whether the habeas corpus

petition is one that a reasonable person would undertake at his own expense. (See id. at 24–25.)

The Public Defender determined that Maestas’s second petition did not meet that criteria. The

Public Defender specifically pointed to Rule 5-802(1) of the New Mexico Rules Annotated dealing

with second or successive habeas corpus petitions and noted that the Rule requires dismissal of

second or successive petitions that raise the same or similar issues previously presented to the

Court. (Id.)

       In order to establish a claim of ineffective assistance of counsel, a petitioner must

demonstrate: (1) that his counsel’s performance was deficient, and (2) that the deficient

performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To

establish deficient performance, the challenger must show that counsel’s representation fell below

an objective standard of reasonableness. Id. at 688. To establish prejudice, the petitioner must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Id. at 694. The likelihood of a different result must be

substantial, not just conceivable. Harrington, 562 U.S. at 112.

       Although Maestas generally alleges that his counsel did not make arguments or made them

at a different procedural point in the proceedings, his allegations do not show that counsel’s

representation fell below any objective standard of reasonableness. See Strickland, 466 U.S. at



                                                  9
       Case 2:18-cv-01131-RB-SMV Document 6 Filed 01/06/21 Page 10 of 10




688. Nor does he state any factual claim that, but for counsel’s errors, the result of the proceeding

would have been different. Id. at 694. The record does not reflect that, in complying with duties to

the Court under New Mexico’s rules of procedure, counsel’s actions prejudiced Maestas’s defense.

Neither the allegations of the Petition nor the state court record establish ineffective assistance of

counsel in this case. See Harrington, 562 U.S. at 112.

        Under Rule 11 of the Rules Governing Section 2254 Cases, because Maestas has failed to

make a substantial showing of denial of a constitutional right, the Court will also deny a certificate

of appealability.

        IT IS ORDERED:

        (1) the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody filed by Petitioner Richard Maestas (Doc. 1) is DISMISSED on the grounds that

Petitioner is not entitled to § 2254 relief; and

        (2) a certificate of appealability is DENIED.



                                                   ________________________________
                                                   ROBERT C. BRACK
                                                   SENIOR U.S. DISTRICT JUDGE




                                                     10
